                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,                                Case No. 2:19-pt-3

                        Plaintiff,                       Hon. Paul L. Maloney
                                                         U.S. District Judge
        v.

AARON WILLIAMSON,

                        Defendant.
                                           /

                                     ORDER OF DETENTION

        Defendant Aaron Williamson appeared before the undersigned on July 6, 2021 for an

initial appearance on the Probation Petition for Offender Under Supervision. (ECF No. 11.)

Williamson was advised of his rights and the alleged violations, as required by Fed. R. Crim.

P. 32.1. Attorney Monica Lubiarz-Quigley was appointed to represent Williamson.

        This Court held a hearing on detention on July 9, 2021, by video conference with

Defendant’s consent.

        Pursuant to Fed. R. Crim. P. 32.1(a)(6), Williamson has the burden of establishing by

clear and convincing evidence that he will not flee or pose a danger to any other person or to

the community. The Court finds, for the reasons stated on the record, that Williamson has

shown that he is not a flight risk. But the Court finds that Williamson has not shown by

clear and convincing evidence that his release will not pose a danger to any other person or

to the community. Accordingly, the Court orders Defendant Williamson detained pending

further order of the Court.

        IT IS ORDERED.

Date:        July 12, 2021                       /s/Maarten Vermaat
                                               MAARTEN VERMAAT
                                               U.S. MAGISTRATE JUDGE
